

 
Exhibit 10.1

 
INVACARE CORPORATION
AMENDED AND RESTATED 2003 PERFORMANCE PLAN


1.
Purpose

 
The Invacare Corporation 2003 Performance Plan (the “Plan”), is designed to
foster the long-term growth and performance of the Company by: (a) enhancing the
Company’s ability to attract and retain highly qualified employees, (b)
motivating employees to serve and promote the long-term interests of the Company
and its shareholders through stock ownership and performance-based incentives,
and (c) strengthening the Company’s ability to attract, retain and incentivize
highly qualified non-employee Directors and aligning the interests of such
Directors with the interests of shareholders through stock ownership.  To
achieve this purpose, the Plan provides authority for the grant of Stock
Options, Restricted Stock, Stock Equivalent Units, Stock Appreciation Rights,
and other stock and performance-based incentives.
 
2.
Definitions

 
(a)           “Affiliate” -- means “Affiliate” within the meaning given such
term in Rule 12b-2 under the Exchange Act.
 
(b)           “Award” -- means the grant of Stock Options, Restricted Stock,
Stock Equivalent Units, Stock Appreciation Rights, and other stock and
performance-based incentives under this Plan, or any combination thereof.
 
(c)           “Award Agreement” -- means any agreement between the Company and a
Participant that sets forth terms, conditions, and restrictions applicable to an
Award.
 
(d)           “Board of Directors” -- means the Board of Directors of the
Company.
 
(e)           “Change in Control” -- means, at any time after the date of the
adoption of this Plan, the occurrence of any one or more of the following:
 
(i)           Any Person (other than any employee benefit plan or employee stock
ownership plan of the Company, or any Person organized, appointed, or
established by the Company, for or pursuant to the terms of any such plan),
alone or together with any of its Affiliates or Associates, becomes the
Beneficial Owner of 30% or more of the total outstanding voting power of the
Company, as reflected by the power to vote in connection with the election of
Directors, or commences a tender offer or exchange offer, the consummation of
which would result in the Person becoming the Beneficial Owner of 30% or more of
the total outstanding voting power of the Company as reflected by the power to
vote in connection with the election of Directors.  For purposes of this Section
2(e)(i), the terms “Affiliates,” “Associates,” and “Beneficial Owner,” will have
the meanings given to them in the Rights Agreement, dated as of


--------------------------------------------------------------------------------



 
April 2, 1991, between Invacare Corporation and National City Bank, as Rights
Agent, as amended from time to time, or in any restatement thereof, or in any
replacement Rights Agreement.
 
(ii)           At any time during a period of 24 consecutive months, individuals
who were Directors at the beginning of the period no longer constitute a
majority of the members of the Board of Directors, unless the election, or the
nomination for election by the Company’s shareholders, of each Director who was
not a Director at the beginning of the period is approved by at least a majority
of the Directors who are in office at the time of the election or nomination and
who either were Directors at the beginning of the period or are Continuing
Directors (or such nomination is approved by a committee comprised solely of
such Directors).
 
(iii)           A record date is established for determining shareholders
entitled to vote upon (A) a merger or consolidation of Invacare Corporation with
another corporation (which is not an affiliate of Invacare Corporation in which
Invacare Corporation is not the surviving or continuing corporation or in which
all or part of the outstanding Common Shares are to be converted into or
exchanged for cash, securities, or other property, (B) a sale or other
disposition of all or substantially all of the assets of Invacare Corporation,
or (C) the reorganization, dissolution or liquidation (but not partial
liquidation) of Invacare Corporation.
 
(iv)           The occurrence of any other event or series of events, which, in
the opinion of the Board of Directors, will, or is likely to, if carried out,
result in a change of control of Invacare Corporation.
 
(f)           “Code” -- means the Internal Revenue Code of 1986, or any law that
supersedes or replaces it, as amended from time to time.  A reference to any
provision of the Code includes a reference to any lawful regulation or
pronouncement promulgated thereunder and to any successor provision.
 
(g)           “Committee” -- means the Compensation, Management Development and
Corporate Governance Committee of the Board of Directors, or any other committee
of the Board of Directors that the Board of Directors or the Compensation
Committee authorizes to administer all or any aspect of this Plan.
 
(h)           “Common Shares” -- means Common Shares, without par value, of
Invacare Corporation, including authorized and unissued Common Shares and
treasury Common Shares.
 
(i)           “Company” -- means Invacare Corporation, an Ohio corporation, and
its direct and indirect subsidiaries, or any successor entity.
 
(j)           “Continuing Director” -- means a Director who was a Director prior
to a Change in Control or was recommended or elected to succeed a Continuing
Director by a majority of the Continuing Directors then in office (or by a
committee comprised solely of Continuing Directors).
 
(k)           “Director” -- means any individual who is a member of the Board of
Directors of the Company.


--------------------------------------------------------------------------------



 
(l)           “Exchange Act” -- means the Securities Exchange Act of 1934, and
any law that supersedes or replaces it, as amended from time to time.
 
(m)           “Fair Market Value” of Common Shares -- means the value of the
Common Shares determined by the Committee, or pursuant to rules established by
the Committee.
 
(n)           “Incentive Stock Option” -- means a Stock Option that meets the
requirements of Section 422 of the Code, or any successor or replacement
provision.
 
(o)           “Notice of Award” -- means any notice by the Committee to a
Participant that advises the Participant of the grant of an Award or sets forth
terms, conditions, and restrictions applicable to an Award.
 
(p)           “Participant” -- means any person to whom an Award has been
granted under this Plan.
 
(q)           “Performance Objectives” -- means the achievement of performance
objectives established pursuant to this Plan.  Performance Objectives may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Participant or the subsidiary, division,
department or function within the Company in respect of which the Participant
performs services during a specified time period.  Any Performance Objectives
applicable to Awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code (the “Performance-Based Exception”) shall be
limited to specified levels of or increases in the Company’s, or subsidiary’s,
or division’s, or department’s, or function’s return on equity, earnings per
Common Share, total earnings, earnings growth, return on capital, operating
measures (including, but not limited to, operating margin and/or operating
costs), return on assets, or increase in the Fair Market Value of the Common
Shares.  Except in the case of such an Award intended to qualify under Section
162(m) of the Code, if the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
render the Performance Objectives unsuitable, the Committee may modify such
Performance Objectives or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable.
 
The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Objectives; provided,
however, that Awards which are designed to qualify for the Performance-Based
Exception, may not be adjusted upward (the Committee shall retain the discretion
to adjust such Awards downward).
 
In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval.  In
addition, in the event that the Committee determines that it is advisable to
grant Awards which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).


--------------------------------------------------------------------------------



 
(r)           “Person” -- means an individual, partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture or other entity, or a governmental authority.
 
(s)           “Plan” -- means this Invacare Corporation 2003 Performance Plan,
as set forth herein and as hereafter may be amended from time to time in
accordance with the terms hereof.
 
(t)           “Restricted Stock” -- means an Award of Common Shares that are
subject to restrictions or risk of forfeiture based on time and/or performance.
 
(u)           “Rule 16b-3” -- means Rule 16b-3 under the Exchange Act, or any
rule that supersedes or replaces it, as amended from time to time.
 
(v)           “Stock Appreciation Right” -- means any rights granted pursuant to
an Award described in Section 6(b)(i).
 
(w)           “Stock Award” -- means Awards granted in Section 6(b)(ii).
 
(x)           “Stock Equivalent Unit” -- means an Award that is valued by
reference to the value of Common Shares.
 
(y)           “Stock Option” -- means an option to purchase Common Shares as
described in Section 6(b)(iii).
 
3.
Eligibility

 
All Directors and employees of the Company and its Affiliates are eligible for
the grant of Awards.  The selection of any such persons to receive Awards will
be within the discretion of the Committee.  More than one Award may be granted
to the same person.
 
Notwithstanding the foregoing, any individual who renounces in writing any right
that he or she may have to receive Awards under the Plan shall not be eligible
to receive any Awards hereunder.
 
4.
Common Shares Available for Awards; Adjustment

 
(a)           Number of Common Shares.  The aggregate number of Common Shares
that may be subject to Awards, including specifically Incentive Stock Options,
granted under this Plan during the term of this Plan will be equal to Three
Million Eight Hundred Thousand (3,800,000) Common Shares, subject to any
adjustments made in accordance with the terms of this Section 4.
 
The assumption of obligations in respect of awards granted by an organization
acquired by the Company, or the grant of Awards under this Plan in substitution
for any such awards, will not reduce the number of Common Shares available in
any fiscal year for the grant of Awards under this Plan.


--------------------------------------------------------------------------------



 
Common Shares subject to an Award that is forfeited, terminated, or canceled
without having been exercised (other than Common Shares subject to a Stock
Option that is canceled upon the exercise of a related Stock Appreciation Right)
will again be available for grant under this Plan, without reducing the number
of Common Shares available in any fiscal year for grant of Awards under this
Plan, except to the extent that the availability of those Common Shares would
cause this Plan or any Awards granted under this Plan to fail to qualify for the
exemption provided by Rule 16b-3.
 
(b)           No Fractional Common Shares.  No fractional Common Shares will be
issued, and the Committee will determine the manner in which the value of
fractional Common Shares will be treated.
 
(c)           Adjustment.  In the event of any change in the Common Shares by
reason of a merger, consolidation, reorganization, recapitalization, or similar
transaction, including any transaction described under Section 424(a) of the
Code, or in the event of a stock dividend, stock split, reverse stock split, or
distribution to shareholders (other than normal cash dividends), the Committee
will have authority to adjust, in any manner that it deems equitable, the number
and class of Common Shares that may be issued under this Plan, the number and
class of Common Shares subject to outstanding Awards, the per share exercise
price applicable to outstanding Awards, and the Fair Market Value of the Common
Shares and other value determinations applicable to outstanding Awards (i.e.,
Stock Equivalent Units, for example), including as may be allowed or required
under Section 424(a) of the Code.
 
5.
Administration

 
(a)           Committee.  This Plan will be administered by the Committee;
provided, however, that the Board of Directors may, in its discretion, at any
time and from time to time, administer the Plan in which case the term
“Committee” shall be deemed to be the Board of Directors.  The Committee will,
subject to the terms of this Plan, have the authority to: (i) select the
eligible employees who will receive Awards, (ii) grant Awards, (iii) determine
the number and types of Awards to be granted to eligible employees, (iv)
determine the terms, conditions, vesting periods, and restrictions applicable to
Awards, including timing, price, and, if applicable, Performance Objectives,
subject to, and consistent with, the provisions of the Plan, (v) adopt, alter,
and repeal administrative rules and practices governing this Plan, (vi)
interpret the terms and provisions of this Plan and any Awards granted under
this Plan, including, where applicable, determining the method of valuing any
Award and certifying as to the satisfaction of such Awards, (vii) prescribe the
forms of any Notices of Award, Award Agreements, or other instruments relating
to Awards, (viii) supervise the administration of this Plan, and (ix) make all
other determinations and take all other actions as the Committee deems necessary
for the administration and operation of the Plan.  The Committee may employ
attorneys, consultants, accountants, or other professional advisors to assist it
in the administration of the Plan.
 
(b)           Delegation.  The Committee may delegate any of its authority to
any other person or persons that it deems appropriate.

 
(c)           Decisions Final.  All decisions by the Committee, and by any other
Person or Persons to whom the Committee has delegated authority, to the extent
permitted by law, will be final and binding on all Persons.



--------------------------------------------------------------------------------


(d)           No Liability.  Neither the Committee nor any of its members shall
be liable for any act taken by the Committee pursuant to the Plan.  No member of
the Committee shall be liable for the act of any other member.
 
6.
Awards

 
(a)           Grant of Awards.  The Committee will determine the type or types
of Awards to be granted to each Participant and will set forth in the related
Notice of Award or Award Agreement the terms, conditions, vesting periods, and
restrictions applicable to each Award.  Awards may be granted singly or in
combination or  tandem with other Awards.  Awards may also be granted in
replacement of, or in substitution for, other awards granted by the Company,
whether or not granted under this Plan; without limiting the foregoing, if a
Participant pays all or part of the exercise price or taxes associated with an
Award by the transfer of Common Shares or the surrender of all or part of an
Award (including the Award being exercised), the Committee may, in its
discretion, grant a new Award to replace the Common Shares that were transferred
or the Award that was surrendered.  The Company may assume obligations in
respect of awards granted by any Person acquired by the Company or may grant
Awards in replacement of, or in substitution for, any such awards.  In no event
shall any Stock Option or Stock Appreciation Right be granted to a Participant
in exchange for the Participant’s agreement to permit the cancellation of one or
more Stock Options or Stock Appreciation Rights previously granted to such
Participant if the exercise price of the new grant is lower than the exercise
price of the cancelled grant.  Moreover, in no event shall a previously granted
Stock Option or Stock Appreciation Right be amended to reduce the exercise
price, except in accordance with an adjustment pursuant to Section 4(c).
 
(b)           Types of Awards.  Awards may include, but are not limited to, the
following:


(i)           Stock Appreciation Right -- means a right to receive a payment, in
cash or Common Shares, equal to the excess of (A) the Fair Market Value, or
other specified valuation, of a specified number of Common Shares on the date
the right is exercised over (B) the Fair Market Value, or other specified
valuation, of such Common Shares on the date the right is granted, all as
determined by the Committee.  The right may be conditioned upon the occurrence
of certain events, such as a Change in Control of the Company, or may be
unconditional, as determined by the Committee.
 
(ii)           Stock Award -- means an Award that is made in Common Shares,
Restricted Stock, or Stock Equivalent Units or that is otherwise based on, or
valued in whole or in part by reference to, the Common Shares, but does not
include Stock Options.  All or part of any Stock Award may be subject to
conditions (including, but not limited to, the passage of time or the
achievement of Performance Objectives), restrictions, and  risks of forfeiture,
as and to the extent established by the Committee.  Stock Awards may be based on
the Fair Market Value of the Common Shares, or on other specified values or
methods of valuation, as determined by the Committee.



--------------------------------------------------------------------------------


(iii)           Stock Option -- means a right to purchase a specified number of
Common Shares, during a specified period, and at a specified exercise price, all
as determined by the Committee.  A Stock Option may be an Incentive Stock Option
or a Stock Option that does not qualify as an Incentive Stock Option.  The term
of each Stock Option shall be fixed by the Committee, but in no event shall the
term exceed ten years after the date such Stock Option is granted.  In addition
to the terms, conditions, vesting periods, and restrictions established by the
Committee, Incentive Stock Options must comply with the requirements of Section
422 of the Code and regulations promulgated thereunder, including, but not
limited to, the requirements that Incentive Stock  Options (A) may not be
granted to non-employee Directors, and (B) the aggregate Fair Market Value of
the Common Shares that first becomes exercisable in any calendar year shall not
exceed $100,000 (measured as of the effective grant date of the Award).  The
exercise price of a Stock Option may not be less than 100% of the Fair Market
Value on the date the Stock Option is granted; provided, however, up to 200,000
Common Shares for which Stock Options that do not qualify as Incentive Stock
Options may be granted may have an exercise price of not less than 75% of the
Fair Market Value on the date such Stock Option is granted, subject to
adjustment in accordance with Section 4(c) hereof.
 
(c)           Limits on Awards under the Plan.  The maximum aggregate number of
Common Shares that may be granted during the term of this Plan pursuant to all
Awards, other than Stock Options, is 300,000 Common Shares, subject to
adjustment in accordance with Section 4(c) hereof.
 
(d)           Limits on Individual Awards.  The maximum aggregate number of
Common Shares for which Stock Options may be granted to any particular employee
during any calendar year during the term of this Plan is 400,000 Common Shares,
subject to adjustment in accordance with Section 4(c) hereof.  The maximum
aggregate number of Common Shares for each of (i) Stock Appreciation Rights and
(ii) other Stock Awards which may be granted to any particular employee during
any calendar year during the term of this Plan is 50,000 Common Shares (or
100,000 Common Shares in the aggregate), subject to adjustment in accordance
with Section 4(c) hereof.
 
7.
Deferral of Payment

 
With the approval of the Committee, the delivery of the Common Shares, cash, or
any combination thereof subject to an Award, or the Award itself, may be
deferred, either in the form of installments or a single future delivery.  The
Committee also may permit selected Participants to defer the receipt of some or
all of their Awards, as well as other compensation, in accordance with
procedures established by the Committee, including to assure that the
recognition of taxable income is deferred under the Code.  Deferred amounts may,
to the extent permitted by the Committee, be credited as cash or Stock
Equivalent Units.  The Committee also may establish rules and procedures for the
crediting of interest on deferred cash payments and dividend equivalents on
Stock Equivalent Units.

8.
Payment of Exercise Price

 
The exercise price of a Stock Option (other than an Incentive Stock Option) and
any Stock Award for which the Committee has established an exercise price may be
paid in cash, by the transfer of Common Shares, by the surrender of all or part
of an Award (including the Award being exercised), or by a combination of these
methods, as and to the extent permitted by the Committee.  The exercise price of
an Incentive Stock Option may be paid in cash, by the transfer of Common Shares,
or by a combination of these methods, as and to the extent permitted by the
Committee but may not be paid by the surrender of all or part of an Award.  The
Committee may prescribe any other method of paying the exercise price that it
determines to be consistent with applicable law and the purpose of this Plan.

--------------------------------------------------------------------------------


In the event Common Shares that are Restricted Stock are used to pay the
exercise price of a Stock Award to the extent provided by the Committee, then
that number of the Common Shares issued upon the exercise of the Award equal to
the number of Common Shares that are Restricted Stock that have been used to pay
the exercise price will be subject to the same restrictions as the Restricted
Stock.
 
9.
Taxes Associated with Award

 
Prior to the payment of an Award or upon the exercise or release thereof, the
Company may withhold, or require a Participant to remit to the Company, an
amount sufficient to pay any Federal, state, and local taxes associated with the
Award.  The Committee may, in its discretion and subject to such rules as the
Committee may adopt, permit a Participant to pay any or all taxes associated
with the Award (other than an Incentive Stock Option) in cash, by the transfer
of Common Shares, by the surrender of all or part of an Award (including the
Award being exercised), or by a combination of these methods.  The Committee may
permit a Participant to pay any or all taxes associated with an Incentive Stock
Option in cash, by the transfer of Common Shares, or by a combination of these
methods or by any other method which does not disqualify the option as an
Incentive Stock Option under applicable provisions of the Code.  If Common
Shares are used to satisfy withholding tax obligations, such Common Shares shall
be valued based on the Fair Market Value thereof as of the date when the
withholding for taxes is required to be made.  Notwithstanding the foregoing,
except as otherwise provided by the Committee or in the terms of the Award, the
Company shall have the right to require a Participant to pay cash to satisfy
withholding taxes as a condition to the payment of any Award (whether in cash or
Common Shares) under the Plan.
 
10.
Termination of Employment

 
If the employment of a Participant terminates for any reason, all unexercised,
deferred, and unpaid Awards may be exercisable or paid only in accordance with
rules established by the Committee or as specified in the particular Award
Agreement or Notice of Award.  Such rules may provide, as the Committee deems
appropriate, for the expiration, continuation, or acceleration of the vesting of
all or part of the Awards, provided that any such rules shall comply with
Section 422 of the Code to the extent such Award is intended to qualify as an
Incentive Stock Option.

11.
Termination of Awards Under Certain Conditions

 
The Committee may cancel any unexpired, unpaid, or deferred Awards at any time
if the Participant is not in compliance with all applicable provisions of this
Plan or with any Notice of Award or Award Agreement.  Further, if the
Participant, without the prior written consent of the Company, engages in any of
the following activities:

--------------------------------------------------------------------------------


(i)           Within eighteen (18) months after the date a Participant
terminates his or her employment with the Company or its Affiliates for any
reason, the Participant then accepts employment with any competitor of the
Company, or otherwise renders services for an organization, or engages in a
business, that is, in the judgment of the Committee, in competition with the
Company, or
 
(ii)           Discloses to anyone outside of the Company, or uses for any
purpose other than the Company’s business any confidential information or
material relating to the Company, whether acquired by the Participant during or
after employment with the Company, in a fashion or with a result that the
Committee, in its judgment, deems is or may be injurious to the best interests
of the Company;
 
then the Committee may, in its discretion, at any time thereafter, cancel any
unexpired, unpaid or deferred Awards or may require the Participant to return
the economic value of any Award that the Participant realized or obtained (as of
the date of exercise, vesting or payment) during the time period commencing six
months prior to such Participant’s termination date and ending after the date
when all of the Committee members discover that the Participant engaged in any
activities referred to in clauses (i) and (ii) above.
 
The Committee may, in its discretion and as a condition to the exercise of an
Award, require a Participant to acknowledge in writing that he or she is in
compliance with all applicable provisions of this Plan and of any Notice of
Award or Award Agreement and has not engaged in any activities referred to in
clauses (i) and (ii) above.
 
12.
Change in Control

 
In the event of a Change in Control of the Company, unless and only then to the
extent otherwise determined by the Board of Directors or as otherwise prescribed
in an Award Agreement, (i) all Stock Appreciation Rights and Stock Options then
outstanding will become fully exercisable as of the date of the Change in
Control, and (ii) all restrictions and conditions applicable to Restricted Stock
and other Stock Awards will be deemed to have been satisfied as of the date of
the Change in Control.  Any such determination by the Board of Directors that is
made after the occurrence of a Change in Control will not be effective unless a
majority of the Directors then in office are Continuing Directors and the
determination is approved by a majority of the Continuing Directors.

13.
Amendment, Suspension, or Termination of this Plan; Amendment of Outstanding
Awards

 
(a)           Amendment, Suspension, or Termination of this Plan.  The Board of
Directors may amend, suspend, or terminate this Plan at any time and from time
to time in such respects as the Board of Directors may deem necessary or
appropriate; provided, however, that in no event, without the approval of the
Company’s shareholders, shall any action of the Committee or the Board of
Directors result in increasing, except as provided in Section 4(c) hereof, the
maximum number of Common Shares that may be subject to Awards granted under the
Plan.



--------------------------------------------------------------------------------


(b)           Amendment of Outstanding Awards.  The Committee may, in its
discretion, amend the terms of any Award, prospectively or retroactively, but no
such amendment may impair the rights of any Participant without his or her
consent, or reduce the exercise price of any Stock Option or Stock Appreciation
Right, except in accordance with an adjustment pursuant to Section 4(c).  The
Committee may, in whole or in part, waive any restrictions or conditions
applicable to, or accelerate the vesting of, any Award.
 
14.
Awards to Foreign Nationals and Employees Outside the United States

 
To the extent that the Committee deems appropriate to comply with foreign law or
practice and to further the purpose of this Plan, the Committee may, without
amending this Plan, (i) establish special rules applicable to Awards granted to
Participants who are foreign nationals, are employed outside the United States,
or both, including rules that differ from those established under this Plan, and
(ii) grant Awards to such Participants in accordance with those rules.
 
15.
Miscellaneous Terms

 
(a)           Nonassignability.  Unless and except to the extent otherwise
determined by the Committee (which may be contained in the applicable Award
Agreement or Notice of Award), (i) no Award granted under the Plan may be
transferred or assigned by the Participant to whom it is granted other than by
will or pursuant to the laws of descent and distribution, and (ii) an Award
granted under this Plan may be exercised, during the Participant’s lifetime,
only by the Participant or guardian or other legal representative.
 
(b)           No Rights as Employees/Shareholders.  Nothing in the Plan or in
any Award Agreement or Notice of Award shall confer upon any Participant any
right to continue in the employ of the Company or an  Affiliate, or to serve as
a member of the Board of Directors or to be entitled to receive any remuneration
or benefits not set forth in the Plan or such Award Agreement or Notice of
Award, or to interfere with or limit either the right of the Company or an
Affiliate to terminate the employment of such Participant at any time or the
right of the shareholders of the Company to remove him or her as a member of the
Board of Directors with or without cause.  Nothing contained in the Plan or in
any Award Agreement or Notice of Award shall be construed as entitling any
Participant to any rights of a shareholder as a result of the grant of an Award
until such time as Common  Shares are actually issued to such Participant
pursuant to the exercise of a Stock Option, Stock Appreciation Right or other
Stock Award.
 
(c)           Unfunded Plan.  The Plan shall be unfunded and the Company shall
not be required to segregate any assets that may at any time be represented by
Awards under the Plan.  Any liability of the Company to any person with respect
to any Award under the Plan shall be based solely upon any contractual
obligations that may be effected pursuant to the Plan.  No such obligation of
the Company shall be deemed to be secured by any pledge of, or other encumbrance
on, any property of the Company.



--------------------------------------------------------------------------------


(d)           Other Company Benefit and Compensation Programs.  Payments and
other benefits received by a Participant under an Award made pursuant to the
Plan shall not be deemed a part of a Participant’s regular, recurring
compensation for purposes of any termination indemnity or severance pay law of
any country and shall not be included in, nor have any effect on, the
determination of benefits under any pension or other employee benefit plan or
similar arrangement provided by the Company or any Affiliate, unless (i)
expressly so provided by such other plan or arrangement or (ii) the Committee
expressly determines that an Award or a portion thereof should be included as
recurring compensation.  Nothing contained in the Plan shall prohibit the
Company or any Affiliate from establishing other special awards, incentive
compensation plans, compensation programs and other similar arrangements
providing for the payment of performance, incentive or other compensation to
employees.  Payments and benefits provided to any employee under any other plan
shall be governed solely by the terms of such other plan.
 
(e)           Securities Law Restrictions.  In no event shall the Company be
obligated to issue or deliver any Common Shares or other Awards if such issuance
or delivery shall constitute a violation of any provisions of any law or
regulation of any governmental authority or securities exchange.  No Common
Shares or other Awards shall be issued under the Plan unless counsel for the
Company shall be satisfied that such issuance will be in compliance with all
applicable Federal and state securities laws and regulations and all
requirements of any securities exchange on which the Common Shares are listed.
 
(f)           Invalidity.  In the event any provision of the Plan shall be held
to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the remaining provisions of the Plan.
 
(g)           Successors.  All obligations of the Company with respect to Awards
granted under the Plan are binding on any successor to the Company, whether as a
result of a direct or indirect purchase, merger, consolidation or otherwise of
all or substantially all of the business and/or assets of the Company.
 
(h)           Governing Law.  The interpretation, validity, and enforcement of
this Plan will, to the extent not otherwise governed by the Code or the
securities laws of the United States, be governed by the laws of the State of
Ohio.
 
16.
Effective and Termination Dates

 
(a)           Effective Date.  This Plan will be effective on May 21, 2003, upon
approval by the shareholders of the Company at the 2003 annual meeting of
shareholders.
 
(b)           Termination Date.  This Plan will continue in effect until
midnight on May 20, 2013; provided, however, that Awards granted on or before
that date may extend beyond that date and restrictions and other terms and
conditions imposed on Restricted Stock or any other Award granted on or before
that date may extend beyond such date.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned by its duly authorized officer, has hereunto
set forth its signatures as of the 23rd day of August, 2006.


INVACARE CORPORATION




By:    /s/ A. Malachi Mixon,
III                                                                           
A. Malachi Mixon, III,
Chairman of the Board and
Chief Executive Officer




By:    /s/ Gregory C.
Thompson                                                                           
Gregory C. Thompson,
Senior Vice President and
Chief Financial Officer


